

116 S943 IS: College Equity Act of 2019
U.S. Senate
2019-03-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 943IN THE SENATE OF THE UNITED STATESMarch 28, 2019Mr. Schatz (for himself, Mr. Jones, Mr. Blumenthal, Ms. Harris, Ms. Klobuchar, and Mr. Wyden) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Higher Education Act of 1965 to provide capacity-building assistance to institutions
			 of higher education to examine and address inequities in college student
			 access and success, and for other purposes.
	
 1.Short titleThis Act may be cited as the College Equity Act of 2019.
 2.Sense of CongressIt is the sense of Congress that institutions of higher education should examine institutional policies related to admissions, financial aid, remedial education, support services, coursework, faculty, and staff that may have differential impacts on historically underrepresented students.
 3.Equity grantsTitle VII of the Higher Education Act of 1965 (20 U.S.C. 1133 et seq.) is amended by adding at the end the following:
			
				FEquity Grants
					791.Equity planning grants
						(a)Authorization
 (1)In generalThe Secretary shall award planning grants to institutions of higher education to encourage institutions to conduct equity audits.
 (2)DurationA grant award under this section shall be 2 years in duration. (3)Minimum grant awardA grant award under this section shall be in an amount that is not less than $100,000.
 (b)ApplicationsAn institution of higher education that desires to receive a planning grant under this section shall submit an application to the Secretary at such time, in such form, and containing such information, as the Secretary may require, including not less than the following:
 (1)A narrative statement with sufficient detail regarding how the institution intends to conduct the equity audit and that provides examples of certain policies, practices, and trends the institution intends to examine.
 (2)A description of all relevant offices and staff who will be involved in implementing the equity audit.
 (3)A description of what specific data and outcome measures the institution will examine and for which student populations.
 (c)Use of grant fundsAn institution of higher education that receives a planning grant under this section to conduct an equity audit shall undertake a thorough internal review of the institution's policies, practices, and resources to identify areas that might produce gaps in outcomes by gender, race, ethnicity, national origin, income, criminal justice background, military service history, or for first-generation students, students with disabilities, student parents, and transfer students. The equity audit shall examine, with respect to the institution of higher education, the following:
 (1)Admissions policies, including the demographics of the State or region where the institution is located, the demographics of communities where the institution recruits, the makeup of students admitted through early admissions, early decision, demonstrated interest, athletic preference admissions, and legacy admissions, and the treatment and admission of transfer students and credit transfer policies.
 (2)Outreach, communication, and other interactions with students who accept admission to the institution to ensure they officially enroll when the school term begins.
 (3)The financial aid awarding policies and processes, including presentation of offer letters to students, handling student accounts if funds are delayed due to verification, and institutional grant aid policies, including the distribution of need-based and non-need-based grants, which students receive institutional support and which students lose institutional support and when that occurs.
 (4)Access to, and participation in, pre-college and first-year experience offerings, such as orientation and bridge programs.
 (5)Educational supports, such as remedial placement and success, academic resource center usage, advisor to student ratios, and how students are differentially affected by satisfactory academic progress policies.
 (6)Student support services, including demographics of staff and students served by academic or career advising, child care centers, mentoring programs, and mental health and counseling services.
 (7)Access to, and participation in, small academic programs, STEM programs, study abroad, and undergraduate research opportunities.
 (8)Diversity among administrators, advisers, faculty overall, adjunct faculty, and teachers of core and introductory-level courses, and the demographics of faculty teaching historically underrepresented students.
 (9)Physical accessibility on the grounds of the institution and programmatic accessibility of campus services, activities, and programs.
 (10)Demographics of students hired by employers who recruit on campus or that the institution has partnerships with in work-based programs.
 (11)Any other policy, practice, or trend the institution deems relevant to identify areas that might produce gaps in access or outcomes.
 (d)Reporting requirementAn institution of higher education that receives a grant under this section shall submit a report to the Secretary detailing findings of the equity audit not later than 90 days after the date that the grant period ends.
						792.Equity implementation grants
 (a)DefinitionsIn this section: (1)Educational and related expenditures (A)In generalThe term educational and related expenditures means, with respect to an institution of higher education for an academic year, the total amount that is equal to the sum of—
 (i)the amount expended by the institution of higher education in the academic year for instruction and student services; and
 (ii)the amount determined under subparagraph (B) with respect to the institution of higher education for the academic year.
 (B)Education shareWith respect to an institution of higher education for an academic year, the amount determined under this subparagraph is equal to the product of—
 (i)the percentage that is equal to— (I)the amount expended by the institution of higher education in the academic year for instruction and student services; divided by
 (II)the amount expended by the institution of higher education in the academic year for instruction, student services, research, and public service; and
 (ii)the amount expended by the institution of higher education in the academic year for instruction, student services, and operation maintenance.
 (2)Eligible entityThe term eligible entity means an institution of higher education that has received an equity planning grant under section 791.
 (3)Full-time equivalent undergraduate studentsThe term full-time equivalent undergraduate students means the sum of the number of undergraduate students enrolled full time at an institution of higher education, plus the full-time equivalent of the number of undergraduate students enrolled part time (determined on the basis of the quotient of the sum of the credit hours of all part-time students divided by 12) at such institution.
							(b)Authorization of grants
 (1)In generalThe Secretary shall award, on a competitive basis, implementation grants to enable eligible entities to develop and execute an improvement plan to address the findings of the equity audit.
 (2)Determination of grant sizeThe Secretary shall award implementation grants under this section in an amount based on—
 (A)the eligible entity's enrollment size; and (B)the severity of equity audit findings, including low overall performance outcomes or large performance gaps between groups of students.
 (3)DurationA grant award under this section shall be 5 years in duration. (c)Application (1)In generalAn eligible entity that desires to receive an implementation grant under this section shall submit an application to the Secretary at such time, in such form, and containing such information, as the Secretary may require.
 (2)ContentsEach application submitted under paragraph (1) shall include the following: (A)Demographic information and data about the eligible entity, including a description of the entity's mission, history, enrollment size, the student population it serves, and educational and related expenditures.
 (B)A description of equity audit findings, including the gaps in outcomes identified and for which group of students.
 (C)An improvement plan that includes a description of the specific activities the eligible entity will carry out with the funds made available by such grant to address the specific gaps or problems identified by the equity audit.
 (D)A description of how the eligible entity will annually monitor and assess its progress in closing achievement gaps.
 (E)A description of the level of institutional commitment and which institutional leaders and offices will be involved in the planning, improvement, and assessment process.
 (3)PriorityAn application submitted under paragraph (1) shall receive priority based on the following: (A)The average educational and related expenditures per full-time equivalent undergraduate student of the eligible entity is low in comparison with the average educational and related expenditures per full-time equivalent undergraduate student of institutions that offer similar instruction.
 (B)The eligible entity demonstrates low overall performance outcomes or large performance gaps between groups of students and submits additional written statements from select executive-level institutional leaders, including members of any governing board of trustees, to demonstrate their interest and commitment to executing the improvement plan.
 (C)The eligible entity has an enrollment of students not less than 30 percent of whom are eligible to receive a Federal Pell Grant.
								(d)Reporting requirements
 (1)Progress reportsAn eligible entity awarded an implementation grant under this section shall submit a report detailing progress on its improvement plan to the Secretary not later than 3 years after being awarded the grant and again not later than 5 years after being awarded the grant.
 (2)Final reportNot later than 90 days after the date a grant period awarded under this section ends, the Secretary shall submit to Congress a report detailing the grantee’s initial equity audit findings and progress in addressing identified equity gaps.
 793.Authorization of appropriationsThere are authorized to be appropriated to carry out this part such sums as may be necessary for fiscal year 2019 and each succeeding fiscal year..
 4.AccreditationSection 496(a) of the Higher Education Act of 1965 (20 U.S.C. 1099b(a)) is amended— (1)in paragraph (7), by striking and after the semicolon;
 (2)in paragraph (8), by striking the period at the end and inserting ; and; and (3)by adding at the end the following:
				
 (9)such agency or association shall— (A)assess findings from an equity audit conducted under section 791 of any institution of higher education the agency or association accredits; and
 (B)provide ongoing feedback and technical assistance to help such institutions address the findings from the equity audit and share best practices from the equity audits..